Citation Nr: 1716386	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  16-47 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served as a Philippine Scout in the Regular Army from June 1946 to April 1949.

The appeal to the Board of Veterans' Appeals (Board) is from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While delay is regrettable, further development is required.

VA is obliged to provide an opinion when there is: competent evidence of a current disability or persistent or recurrent symptoms of a disability; evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service; and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also 38 U.S.C.A. § 5103A.

The Veteran has submitted a private audiogram dated in July 2014 which appears to establish a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385.  Service treatment records are unavailable.  Correspondence dated in November 2014 from the National Archives and Records Administration indicates that the Veteran's service treatment records are fire-related.  The Veteran asserts that his current hearing loss disability is related to his military service.  

In situations such as these, the VA has a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran has not been afforded a VA examination.  In light of the current record, an examination must be provided to assess whether the Veteran's bilateral hearing loss is related to his military service.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159 (a)(1).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to evaluate the nature and etiology of his hearing loss disability.  The Veteran's claims folder must be made available to the examiner for review.  

The VA examiner should indicate whether the Veteran has a current hearing loss disability for VA compensation purposes.  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability or greater) that a current hearing loss disability had onset during service or is otherwise related to the Veteran's military service.  The examiner should also state whether a sensorineural hearing loss disability manifested within one year of service discharge.  

If the examiner cannot provide any of the requested opinions without resorting to mere speculation, he or she must provide an explanation as to why this is so (e.g. the inability to provide a more definitive opinion is the result of a need for additional information or the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question).  

2.  After completing the above development, and any other development deemed necessary, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and he should be afforded an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




